660 S.E.2d 898 (2008)
SMITHFIELD HOUSING AUTHORITY
v.
Philip CREECH.
No. 114P07-3.
Supreme Court of North Carolina.
March 27, 2008.
Philip Creech, Pro Se.
Robert Spence, Jr., Smithfield, for Smithfield Housing Authority.
Prior report: ___ N.C.App. ___, 656 S.E.2d 735.

ORDER
Upon consideration of the petition filed by Defendant on the 27th day of March 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of March 2008."
Upon consideration of the petition filed by Defendant on the 27th day of March 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Johnston County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 27th day of March 2008."
Upon consideration of the petition filed by Defendant on the 27th day of March 2008 in this matter for a writ of certiorari to review the orders of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of March 2008."